Citation Nr: 1243656	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pulmonary tuberculosis, far advanced, inactive.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2010 via videoconference.  A transcript of this proceeding is associated with the claims file.

In April 2010, March 2011, and April 2012, the claim was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's pulmonary tuberculosis, which during its initial active stages was characterized as far advanced, is currently inactive and has been so for many decades.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for pulmonary tuberculosis, far advanced, inactive, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96(b), 4.97, Diagnostic Code 6721 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Compliant notice was sent in August 2007 and May 2008 letters, and the claim was readjudicated in August 2009, September 2009, December 2010, March 2012, and November 2012 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

All necessary assistance has been provided to the Veteran in connection with his claim.  VA has obtained service treatment records, obtained VA outpatient and private treatment records, afforded the Veteran VA examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Notably, VA has substantially complied with the April 2010 and March 2011 remand directives, as the Veteran's VA outpatient treatment records dated from 2001 to January 2011 have been obtained and associated with the claims file; and the Veteran was scheduled for an April 2011 VA respiratory examination.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating - Pulmonary Tuberculosis

The Veteran maintains that he is entitled to a disability rating in excess of 30 percent for his service-connected pulmonary tuberculosis, far advanced, inactive disability.    

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently assigned a 30 percent disability rating for pulmonary tuberculosis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6721, which has been in effect since March 1962.  Diagnostic Code 6721 is for application for far advanced inactive pulmonary tuberculosis. 

There are special provisions regarding evaluation of respiratory conditions.  Public Law 90-493 repealed section 356 of title 38, United States Code, which had provided graduated ratings for inactive tuberculosis.  The repealed section, however, still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  38 C.F.R. § 4.96(b) (2012).  Thus, the old law continues to operate in the present case. 

Where a rating for pulmonary tuberculosis was entitled on or prior to August 19, 1968, residuals of inactive pulmonary tuberculosis are rated 100 percent disabling for two years after the date of inactivity, following active tuberculosis, which was clinically identified during active service or subsequently; 50 percent thereafter for four years, or in any event, to six years after date of inactivity; 30 percent thereafter, for five years, or to eleven years after date of inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721 (2012). 

The rating schedule specifies that the graduated 50 percent and 30 percent ratings and the permanent 30 percent and 20 percent ratings for inactive pulmonary tuberculosis are not to be combined with ratings for other respiratory disabilities.  See Note (2) following Codes 6701-6724.  38 C.F.R. Part 4, Code 6701-6724 (2012).

In the present case, there is no current demonstration of active pulmonary tuberculosis, nor has there been objective evidence of such for many decades.  

The Veteran underwent a fee-based pulmonary examination in August 2007, during which he reported that his pulmonary tuberculosis has been inactive since 1957.  

Examination of the Veteran's lungs revealed an expiratory phase within normal limits; there was no evidence of structural damage to the lungs due to his pulmonary tuberculosis.  Examination of his heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  X-rays of the chest were within normal limits, but demonstrate a calcified granuloma in the right lung base.  Pulmonary function testing revealed FEV-1 results of 92 percent predicted pre-bronchodilator, and 71 percent predicted post-bronchodilator.  

Upon examination and review of the claims file, the examiner diagnosed pulmonary tuberculosis, chronic, far advanced, inactive.  The examiner stated that the Veteran did not have any subjective complaints, nor did his VA outpatient treatment records demonstrate a change in his current condition.  

The Veteran underwent a private pulmonary function evaluation in January 2008.  Pulmonary function tests, post-bronchodilator, revealed FEV1 results of 94 percent predicted, and FEV1/FVC results of 98 percent predicted.  Dr. M.B. stated that the results - the FVC, FEV1, FEV1/FVC ratio and FEF 25-27% were within normal limits; however, he noted curvature to the flow loop that was suggestive of minimal small airway disease.   

In late January 2008, the Veteran's private physician, Dr. K.J., reviewed the aforementioned pulmonary function test results, as well as M.B.'s interpretation of the study, and concluded that the Veteran did not have any significant impairment of lung function.  

In March 2010, the Veteran testified at a hearing before the undersigned, and asserted that his respiratory symptoms increased since his last examination.  He further testified that he experienced two to three respiratory infections per year that were incapacitating.  

The Veteran underwent a VA pulmonary examination in November 2010, during which he reported that the onset of his pulmonary tuberculosis was in 1954.  He further reported that he was treated for such condition until January 1957.  He stated that he currently experienced a little bit of shortness of breath.  He further stated that he coughed often and had mucus and occasional congestion in his chest.  He reported that he was treated for pneumonia in the late 1980's, however, explained that he had not been treated for a lung condition since that time.  He reported that he retired from his position as a mechanical engineer technician in April 1993.   

Pulmonary examination did not reveal any evidence of abnormal breath sounds.  Cardiac examination was negative for any evidence of congestive heart failure or pulmonary hypertension.  There was no evidence of any lesions.  

Upon examination and review of the claims file, the examiner diagnosed status post treatment for pulmonary tuberculosis in the remote past, currently inactive or with no residuals.  In providing the diagnosis, the examiner noted that the date of inactivity of the Veteran's pulmonary tuberculosis was in 1957 or 1958.  He further noted that the Veteran retired in April 1993 from his position as a mechanical engineer technician due to his age eligibility.  

The Veteran underwent a VA pulmonary examination in April 2011, during which the Veteran reported that, per his recollection, he was not told that he tested positive for pulmonary tuberculosis during his outpatient treatment.  He reported that he was not prescribed, nor did he take any medication for breathing problems; however, stated that he did "chew" cigars approximately 40 years ago.  He further reported that he was hospitalized in the 1970's for pneumonia, and he reported a history of non-productive cough, wheezing, and dyspnea on mild exertion.  

Physical examination did not reveal any evidence of congestive heart failure or pulmonary hypertension.  On pulmonary examination, there was evidence of right and left wheezing.  Diaphragm excursion was normal.  Chest expansion was normal.  X-rays of the chest did not reveal any acute cardiopulmonary changes; however, they demonstrate a right lower lung calcified granuloma.  

Upon examination and review of the Veteran's VA outpatient treatment records, the examiner diagnosed inactive pulmonary tuberculosis.  In providing the diagnosis, the examiner noted that the Veteran's condition had been inactive since 1956.  The examiner further noted that the Veteran's VA outpatient treatment records dated from May 2001 to January 2011 were negative for pulmonary related complaints.  The examiner also noted that such records demonstrate normal examinations of the Veteran's chest.  The examiner indicated that residuals of the inactive tuberculosis include an interstitial respiratory condition.  The examiner noted that the Veteran retired in April 1993 due to age eligibility; and also concluded that there was no effect of the diagnosis on the Veteran's usual occupation or daily activities.

In an April 2011 addendum to the April 2011 VA examination, the VA examiner provided an extensive review of the Veteran's claims file, documenting the onset of the pulmonary tuberculosis in 1954, as well as his treatment in 1955 through the spring of 1956.  The examiner noted that upon VA examination in August 1957, the Veteran was noted to have minimal inactive pulmonary tuberculosis that was completely arrested in March 1956.  The examiner also provided an extensive summary of the Veteran's treatment to the date of April 2011 VA examination.  The examiner opined that her April 2011 opinion was unchanged, noting, that the Veteran's pulmonary tuberculosis became inactive in 1956.      

The Veteran underwent a VA pulmonary examination in June 2012, during which he reported that there was essentially no change in his respiratory condition since the last VA examination in April 2011.  

Physical examination did not reveal any scars.  There was no evidence of any other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays of the Veteran's chest did not reveal any acute cardiopulmonary disease or cardiopulmonary changes; however, it demonstrated a right lower lung calcified granuloma.  Pulmonary function testing, pre-bronchodilator, include FEV1 results, which was 96 percent predicted; FVC was 93 percent predicted; FEV-1/FVC was 103 percent predicted; and DLCO was 114 percent predicted.  The examiner noted that the FEV-1/FVC test most accurately reflected the Veteran's current pulmonary function.  The examiner noted that post-bronchodilator testing was not preformed because the Veteran's pre-bronchodilator results were normal.  There was no evidence of significant diagnostic findings or results.  The examiner noted that the pulmonary function testing performed during the examination reflected the Veteran's current pulmonary functioning.    

The opinions offered during the aforementioned VA examinations, as well as the August 2007 fee-based examination indicate that the Veteran does not have active pulmonary tuberculosis.  Such opinions were provided following a physical examination of the Veteran and review of the claims folder, and are highly probative.  Further, there is no other competent evidence of record which refutes such conclusion, that the Veteran's pulmonary tuberculosis has been inactive for decades.  

Regarding pulmonary function testing, while the January 2008 private evaluation was interpreted by Dr. M.B. to suggest minimal small airway disease, later that same month, the Veteran's private physician, Dr. K.J., reviewed the results, as well as M.B.'s interpretation of the study, and concluded that the Veteran did not have any significant impairment of lung function.  Significantly, during the rating period on appeal, the Veteran's pulmonary function testing, to include, FEV-1; FVC; FEV-1/FVC; and DLCO were all within normal limits.  See August 2007 VA examination report, January 2008 private evaluation, and June 2012 VA examination report.

Based on the foregoing and without any evidence of active pulmonary tuberculosis, the Veteran does not warrant a disability rating in excess of 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6721.  The Veteran's service-connected pulmonary tuberculosis, which during its initial active stages was characterized as far advanced in the 1950's, is currently inactive and has been so for many decades.  

The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of the 30 percent for the service-connected pulmonary tuberculosis, far advanced, inactive, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that the most recent VA examination reports include x-rays of the Veteran's chest, which show a right lower lung calcified granuloma.  In this regard, the April 2011 VA examiner indicated that residuals of the Veteran's inactive tuberculosis include an interstitial respiratory condition.  While this condition may be secondary to the Veteran's service-connected far advanced, inactive, pulmonary tuberculosis disability, it would be noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6828 (eosinophilic granuloma of the lung), as the Veteran's pulmonary function testing indicate results within normal limits throughout the rating period on appeal.  

Moreover, as noted above, 38 C.F.R. § 4.97, Diagnostic Code 6721, Note (2), states that the graduate 30 percent disability rating is not to be combined with ratings for other respiratory disabilities.  Pursuant to 38 C.F.R. § 4.14, pyramiding, the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Thus, the Board finds that assignment of a separate rating under 38 C.F.R. § 4.97, Diagnostic Codes 6825-6833, which require signs and symptoms of pulmonary function difficulty, evaluated by pulmonary function testing, would be pyramiding on the disability rating currently in effect.  See 38 C.F.R. § 4.130, Diagnostic Codes 6825-6833.   

Extraschedular Consideration

The schedular criteria are adequate.  Increased evaluations for pulmonary tuberculosis are possible upon a showing of additional manifestations that are not demonstrated by the evidence of record.  There is no evidence of hospitalization or marked interference with employment based on the Veteran's far advanced, inactive, pulmonary tuberculosis and extraschedular consideration is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Entitlement to a disability rating in excess of 30 percent for far advanced, inactive pulmonary tuberculosis is denied. 




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


